             Case 7:17-cr-00644-NSR Document 259 Filed 08/31/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         8/31/2020
 UNITED STATES OF AMERICA,

          -against-
                                                                No. S3 17-CR-644-10 (NSR)
 JERMAINE HUGHLEY,
                                                                          ORDER
                                Defendant.

NELSON S. ROMÁN, United States District Judge:

         Based on a review of the docket, which reveals that the instant criminal action was commenced

approximately three years ago, the defendant is charged with a felony, a trial is currently scheduled for

November 2020, and the defendant wishes to change his plea, it is the Court’s determination that in order

to prevent serious harm to the interest of justice, Defendant Jermaine Hughley can and should be

permitted to plead guilty and that the plea hearing be conducted by video teleconference or by telephone

conference pursuant to the CARES Act § 15002(b)(2)(A).

         Accordingly, it is hereby ORDERED that the change of plea hearing for Defendant Jermaine

Hughley be conducted by video teleconference or by telephone conference (if video conference is

unavailable) before this Court or a Magistrate Judge at a date and time mutually convenient to the Court

and all parties concerned. The Clerk of Court is requested to terminate the motion at ECF No. 257.

Dated:    August 31, 2020                                   SO ORDERED:
          White Plains, New York



                                                ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge
